Citation Nr: 1039270	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  04-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the right tibia and fibula, to include on an 
extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected residuals of a 
fracture of the right tibia and fibula, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from August 1984 to July 
1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2003 rating decision in which the RO increased the 
rating for residuals of a fracture of the right tibia and fibula 
from 10 to 20 percent disabling, effective November 27, 2002 (the 
date of the claim for increase).  In May 2004, the Veteran filed 
a notice of disagreement (NOD) with the disability rating 
assigned, and the RO issued a statement of the case (SOC) in 
September 2004.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in October 2004.  

In March 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the AMC 
continued to deny the claim (as reflected in a July 2009 
supplemental SOC (SSOC)), and returned the matter to the Board 
for further appellate consideration.  

In a September 2009 decision, the Board denied the Veteran's 
claim for an increased rating for residuals of a fracture of the 
right tibia and fibula.  The Veteran, in turn, appealed the 
Board's denial to the United States Court of Appeals for Veterans 
Claims (the Court).  In June 2010, counsel for VA's Secretary and 
the Veteran's attorney (the parties) filed a Joint Motion for 
Remand with the Court.  By Order dated later that month, the 
Court granted the motion, vacating the Board's decision and 
remanding the matter to the Board for further proceedings 
consistent with the Joint Motion.

The record reflects that the Veteran was previously represented 
by the America Legion, as reflected in an April 1999 VA Form 21-
22 (Appointment of Veterans Service Organization as Claimant's 
Representative).  In August 2010, he appointed Jenny Y. Twyford, 
a private attorney, as his representative, as reflected in a 
Retainer Agreement and VA Form 21-22a (Appointment of Individual 
as Claimant's Representative).  The Board recognizes the change 
in representation.

For the reasons expressed below, the appeal (now recharacterized 
to include the matter of TDIU, as explained below) is being 
remanded to the RO.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In light of points raised in the Joint Motion for Remand, recent 
Court precedent, and review of the claims file, the Board finds 
that further RO action in this appeal is warranted.

Historically, in May 1985, the Veteran was involved in a motor 
vehicle accident and sustained multiple injuries, including a 
fracture of the right tibia and fibula.  He underwent surgical 
intramedullary nailing of the right tibia and fibula followed by 
physical therapy.  The service-connected residuals of the 
fracture of the right tibia and fibula have been assigned a 20 
percent rating using the criteria for impairment of the tibia and 
fibula under Diagnostic Code 5262.  See 38 C.F.R. § 4.71a.  The 
Veteran has argued that he is entitled to a rating in excess of 
20 percent based on the severity of his right knee disability.  
He has also argued that he can no longer work because of the pain 
in his knees.  [Parenthetically, the Board notes that the Veteran 
has also been awarded service connection for chondromalacia of 
the left knee, as well as several other disabilities.]

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In the Joint Motion, the parties indicated that the Board's 
decision did not adequately address the Veteran's reports of 
right knee instability, pain, stiffness, incoordination, and 
flare-ups.  The parties also noted that the Board's denial of 
extra-schedular consideration did not adequately address the 
Veteran's June 2009 report that he had stopped working because of 
pain in his knees. 

Given the Veteran's allegations that he is unemployable due, at 
least in part, to his right knee disability, the Board finds that 
the claim for a TDIU is essentially a component of the claim for 
a higher rating for the residuals of a fracture of the right 
tibia and fibula.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
(holding that where a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU due to residuals of a fracture 
of the right tibia and fibula, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 4.16(b).  Under these 
circumstances, the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU due to residuals of a fracture of the right 
tibia and fibula, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice 
to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 
(1993).

The Board further finds that, in light of the Joint Motion, the 
Veteran's assertions, and review of the claims file, the Board 
finds that additional medical findings would be helpful in 
addressing the DeLuca factors and the disability's impact on 
employability.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
shall result in denial of the claim for an increased rating and 
the claim for a TDIU (which is considered a claim for increase).  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report to any scheduled examination(s), the RO 
must obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Fayetteville VA Medical Center (VAMC) dated through July 2009.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Fayetteville VAMC any records of 
treatment of the Veteran's since July 2009, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The RO  should also inform the Veteran of the 
information and evidence necessary to establish his claim for a 
TDIU.

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  
The RO's adjudication of the claim for an increased rating should 
include consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505 
(2007) is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to residuals of a 
fracture of the right tibia and fibula.  

2.  The RO should obtain from the 
Fayetteville VAMC all outstanding records of 
evaluation and/or treatment for the Veteran, 
since July 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

3.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
furnish any additional information and/or 
evidence pertinent to the claim for increased 
rating for residuals of a fracture of the 
right tibia and fibula and/or the claim for a 
TDIU due to residuals of the a fracture of 
the right tibia and fibula, each to include 
on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b) or 4.16(b), respectively.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
residuals of a fracture of the right tibia 
and fibula.  The RO should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA may 
decide the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his attorney of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination of his right leg and 
knee, by an appropriate physician, at a VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The examiner should conduct range of motion 
testing of the right knee (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or in coordination 
associated with the right shoulder.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
right knee due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the physician should, 
based on the examination results and the 
Veteran's documented medical history and 
assertions, assess whether such instability is 
slight, moderate or severe.

The examiner should also render findings 
pertinent to any residual post-surgical scar, 
to include describing the scar, stating the 
size of the area affected (in inches or 
centimeters), whether the scar is deep or 
superficial, causes limitation motion, is 
unstable, is painful on examination, or 
otherwise limits function of the affected 
part.

The examiner should describe any other 
functional limits associated with the 
residuals of the fracture of the right tibia 
and fibula, to include the impact of the 
disability on the Veteran's employability.  

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.
	
7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher rating for 
residuals of a fracture of the right tibia 
and fibula, as well as the claim for a TDIU 
due to residuals of a fracture of the right 
tibia and fibula.  If the Veteran fails, 
without good cause, to report for the 
scheduled examination, in adjudicating each 
claim, the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence and 
legal authority (to include the provisions of 
38 C.F.R. §§ 3.321 or 4.16(b), as 
appropriate).

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate SSOC that 
includes citation to and discussion of all 
additional legal authority considered, as 
well and clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 













action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

